TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00105-CR


                                     Jackie Lett, Appellant

                                               v.

                                 The State of Texas, Appellee




                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
          NO. 48548, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                           ORDER


PER CURIAM

              The mandate in this cause issued by this Court on November 10, 2020, is hereby
withdrawn.

              It is so ordered July 1, 2021.


Before Chief Justice Byrne, Justices Baker and Triana

Do Not Publish